                   UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF RHODE ISLAND
___________________________________
                                    )
STEPHEN DEL SESTO, AS RECEIVER AND )
ADMINISTRATOR OF THE ST. JOSEPH     )
HEALTH SERVICES OF RHODE ISLAND     )
RETIREMENT PLAN, ET AL.             )
                                    )
          Plaintiffs,               )
                                    )
     v.                             )    C.A. No. 18-328 WES
                                    )
PROSPECT CHARTERCARE, LLC, ET AL., )
                                    )
          Defendants.               )
___________________________________)

                         MEMORANDUM AND ORDER

WILLIAM E. SMITH, Chief Judge.
         Before the Court is a joint motion pursuant to Rule 23 of

the Federal Rules of Civil Procedure seeking preliminary certi-

fication of a settlement class, appointment of class counsel,

and preliminary approval of a proposed settlement in this action.

The motion is brought by Plaintiffs and Defendants CharterCARE

Community Board (“CCCB”), St. Joseph Health Services of Rhode

Island (“SJHSRI”), and Roger Williams Hospital (“RWH”) (collec-

tively, “Settling Parties”). 1    Two other groups of parties – the




     1 CCCB, SJHSRI, and RWH are also referred to in this Order as
the “Settling Defendants.”
Diocesan Defendants 2 and the Prospect Entities 3 (collectively,

“Non-Settling Parties”) – have objected to preliminary approval

and moved for discovery concerning whether the proposed settle-

ment was the product of good-faith negotiations.     See Joint Mot.

for Leave to Propound Limited Disc. Related to the Settlement

Agreement Between Pls. & CharterCARE Community Board, ECF No.

103.

       For the reasons that follow, the Joint Motion for Settlement

Class Certification, Appointment of Class Counsel, and Preliminary

Settlement Approval by Plaintiffs and Defendants SJHSRI, RWH, and

CCCB (ECF No. 63) (“Joint Mot.”) is GRANTED.   The Joint Motion for

Leave to Propound Limited Discovery Relating to Settlement Between

Plaintiffs and CCCB (ECF No. 103) is also GRANTED.

I.     Preliminary Approval Under Rule 23(e)

       Rule 23(e)(2) permits the Court to approve a class action

settlement only if the proposed agreement is fair, adequate, and

reasonable. Fed. R. Civ. P. 23(e)(2); In re Pharma. Indus. Average

Wholesale Price Litig., 588 F.3d 24, 32 (1st Cir. 2009).     At the




       2
      The Diocesan Defendants consist of the Roman Catholic Bishop
of Providence, a corporate sole, the Diocesan Administration Cor-
poration, and the Diocesan Service Corporation.
       3
       The Prospect Entities consist of Prospect Medical Holdings,
Inc.; Prospect East Holdings, Inc.; Prospect Chartercare, LLC;
Prospect Chartercare SJHSRI, LLC; and Prospect Chartercare RWMC,
LLC.


                                  2
preliminary approval stage, however, a less rigorous standard ap-

plies: the Court need only determine whether the settlement “ap-

pears to fall within the range of possible final approval.”                Trom-

bley v. Bank of Am. Corp., Civil No. 08-cv-456-jd, 2011 WL 3740488,

at *4 (D.R.I. Aug. 24, 2011); see also Armstrong v. Bd. of Sch.

Dirs.   of   City    of   Milwaukee,    616   F.2d   305,    314    (7th    Cir.

1980), overruled in part on other grounds by Felzen v. Andreas,

134 F.3d 873 (7th Cir. 1998).       Preliminary approval should not be

confused for a final finding of reasonableness or fairness.                  The

first step is merely to “ascertain whether notice of the proposed

settlement should be sent to the class . . . .” 4 William B.

Rubenstein, Newberg on Class Actions § 13:13 (5th ed. 2018); see

also    Flynn   v.   N.Y.   Dolls      Gentlemen’s   Club,    No.    13    Civ.

6530(PKC)(RLE), 2014 WL 4980380, at *1 (S.D.N.Y. Oct. 6, 2014)

(“Preliminary approval requires only an initial evaluation of the

fairness of the proposed settlement on the basis of written sub-

missions and an informal presentation by the settling parties.”)

(quoting Clark v. Ecolab, Inc., No. 07 Civ. 8623(PAC), 04 Civ.

4488(PAC), 06 Civ. 5672(PAC), 2009 WL 6615729, at *3 (S.D.N.Y.

Nov. 27, 2009) (quotation marks omitted)).

       The Court concludes that preliminary approval is warranted

here.    The proposed terms of the settlement are set forth in the

Settling Parties’ settlement agreement, ECF No. 63-2 (“Settlement

Agreement”).    The basic terms of this proposal provide that the


                                       3
Settling Defendants will make an initial lump sum payment of at

least $11,150,000 to the Receiver.         RHW will also assign to the

Receiver its interest in an escrow account held by the Rhode Island

Department   of   Labor   and   Training   with   a   current   balance    of

$750,000.    CCCB will transfer to the Receiver its interest in non-

settling defendant CharterCARE Foundation as well as its member-

ship interest in non-settling defendant Prospect CharterCARE.             The

Settling Defendants are also required to petition the Rhode Island

Superior Court to undergo judicial liquidations, pursuant to which

their remaining assets will be distributed to creditors, including

the Plaintiffs.    For these undertakings, the Settling Defendants

will receive releases of liability. 4       The Plaintiffs and the pro-

posed settlement class will also release the current officers and

directors of the Settling Defendants, with one exception.

     The Non-Settling Parties sound alarms about many of the Set-

tlement Agreement’s terms and what those terms may (or may not)

reveal about the character of the Settling Parties’ negotiations.

For instance, the Settlement Agreement includes two surprising

concessions by the Settling Defendants, who admit liability for

breach of contract and represent that the amount necessary to fund

the St. Joseph Health Services Of Rhode Island Retirement Plan



     4  Certain categories of claims are excepted from these re-
leases.   See, e.g., Settlement Agreement Ex. 9 at 2 (defining
excepted claims).


                                    4
(“Plan”) is at least $125,000,000.     Settlement Agreement ¶ 28.

The Settling Defendants also purport to represent that “their pro-

portionate fault in tort, if any, in causing [alleged] damages is

small compared to the proportionate fault of the other defendants

. . .” Id. at ¶ 30.   The Non-Settling Parties contend, among other

objections, that these statements demonstrate wrongful collusion.

See, e.g., Diocesan Defs.’ Opp’n to Joint Mot. 13, ECF No. 73.

     The Court has considered the Non-Settling Parties’ arguments

and nevertheless concludes that preliminary approval is war-

ranted.   On their face, the fundamental terms of the settlement

appear fair, reasonable, and adequate with respect to the proposed

class, subject to this Order’s other terms.     See Fed. R. Civ.

P. 23(e)(2).   Some proposed terms may cause a cautious reader to

raise an eyebrow. 5   However, these statements could also reflect

an arm’s length negotiation by experienced and informed counsel.

As explained below, some further investigation is warranted, but

the Court is satisfied that the Settlement Agreement “fall[s]

within the range of possible final approval[,]” Trombley, 2011 WL

3740488, at *4. 6



     5 Notably, however, the Settling Defendants’ statements about
alleged liability or damages would in no way bind this Court or
the Non-Settling Parties in any future proceeding.
     6 No party has objected to preliminary certification of the
class, its representatives, or its counsel on the grounds that
they do not satisfy the Rule 23 criteria. As explained below, the

                                 5
II.   Settling Parties’ Request for a Good Faith Finding Under R.I.
      Gen. Laws § 23-17.14-35

      In 2018, the Rhode Island General Assembly established cer-

tain ground rules for settlements that are unique to this litiga-

tion.   Those rules are codified in R.I. Gen. Laws § 23-17.14-35,

which states:

           The following provisions apply solely and ex-
           clusively to judicially approved good-faith
           settlements of claims relating to the St.
           Joseph Health Services of Rhode Island
           retirement plan, also sometimes known as the
           St. Joseph Health Services of Rhode Island
           pension plan:

           (1)   A release by a claimant of one joint
                 tortfeasor, whether before or after judg-
                 ment, does not discharge the other joint
                 tortfeasors unless the release so pro-
                 vides, but the release shall reduce the
                 claim against the other joint tortfeasors
                 in the amount of the consideration paid
                 for the release.

           (2)   A release by a claimant of one joint
                 tortfeasor relieves them from liability
                 to make contribution to another joint
                 tortfeasor.

           (3)   For purposes of this section, a good-
                 faith settlement is one that does not ex-
                 hibit collusion, fraud, dishonesty, or
                 other wrongful or tortious conduct in-
                 tended to prejudice the non-settling
                 tortfeasor(s),   irrespective    of   the



Non-Settling Parties’ other objections are preserved and will be
considered, if asserted, at a later time.




                                  6
                settling or non-settling tortfeasors'
                proportionate share of liability.

The Settling Parties have requested that the Court declare the

Settlement Agreement to be a “good faith settlement” as defined in

this statute.   See Mem. In Supp. of Joint Mot. 2, ECF No. 63-1.

Such a determination is not required for the Court to grant pre-

liminary approval under Rule 23 and the Court declines to make

such a ruling here. 7   The Settling Parties’ request is, however,

denied without prejudice and may be renewed in connection with any

final fairness determination.

III. The Prospect Entities’ Request for Discovery

     The parties have collectively put the good-faith nature of

the proposed settlement at issue in this action.    The Non-Settling

Parties’ have identified specific terms in the Settlement Agree-

ment that they interpret as evidence of collusive conduct between

the Settling Parties. These terms include the Settling Defendants’

concessions of liability and damages and their characterization of

the defendants’ relative degrees of fault.   See Settlement Agree-

ment ¶¶ 28, 30.   The Settling Parties have also put the circum-

stances surrounding the settlement front-and-center through their

request for a finding under R.I. Gen. Laws § 23-17.14-35.




     7 The Court reached the same conclusion concerning the set-
tlement granted preliminary approval in this action on May 17,
2019. See Mem. & Order, ECF No. 123.


                                 7
     This context, combined with the Court’s independent obliga-

tion to determine whether the proposed settlement was the product

of “non-collusive negotiations,” see Trombley, 2011 WL 3740488, at

*4, persuades the Court that the Prospect Entities’ request for

targeted discovery is appropriate.    Accordingly, the Court will

permit the parties sixty days from the date of the entry of this

order to conducted limited discovery concerning whether the set-

tlement was executed in good faith and is not collusive in accord-

ance with Rule 23 of the Federal Rules of Civil Procedure and R.I.

Gen. Laws § 23-17.14-35. 8

     Accordingly, parties may propound targeted document requests

and notice the depositions of persons with relevant knowledge.

The Court will neither indulge unfettered exploration nor tolerate

time-consuming stonewalling.   Any discovery request shall be nar-

rowly tailored to the subject at hand.   The Court expects that any

investigation will be pursued cooperatively, expeditiously, and

with precision within the allotted time. 9



     8 Although the Prospect Entities were the source of this
request, the Court will permit any party to engage in such dis-
covery. The Court nevertheless encourages any party seeking dis-
covery to coordinate with other parties in this litigation to
minimize any duplication of effort and to streamline these pro-
ceedings.
     9  Any discovery disputes will be subject to informal reso-
lution pursuant to the Court’s prior notice of the same.      See
Notice Regarding Discovery Disputes (Jan. 11, 2019), available at
https://www.rid.uscourts.gov/notices


                                 8
IV.   Certification    of     Class,          Class      Representatives, and
      Class Counsel

      To qualify for preliminary certification, a proposed settle-

ment class must satisfy the requirements of Federal Rule of Civil

Procedure Rule 23(a) and one of the three categories in Rule 23(b).

See Amchem Prods., Inc. v. Windsor, 521 U.S. 591, 621 (1997).           Rule

23(a) permits one or more members of a class to represent all class

members’ interests if

           (1)   the class is so numerous that joinder of

           all members is impracticable; (2) there are

           questions    of    law   or       fact   common   to   the

           class;(3) the claims or defenses of the rep-

           resentative parties are typical of the claims

           or defenses of the class; and (4) the repre-

           sentative parties will fairly and adequately

           protect the interests of the class.

Fed. R. Civ. P. 23(a).       The Settling Parties also seek certifica-

tion under Rule 23(b)(1)(B), which requires a demonstration that

prosecuting separate actions would risk creating “adjudications

with respect to individual class members that . . . would be

dispositive of the interests of the other members not parties to

the individual adjudications or would substantially impair or im-

pede their ability to protect their interests[.]” The Court con-

cludes that these criteria have been satisfied.



                                         9
     First, there are 2,729 Plan participants, rendering joinder

of all members of the proposed settlement class impracticable. See

Wistow Decl. Ex. 4 at 22:7, ECF No. 65-4.

     Second, the issues raised by Plaintiffs’ claims present is-

sues of law and fact common to the class. These include, but are

not limited to: (1) when and whether the Plan became subject to

ERISA; (2) a determination of the Plan participants’ rights and

any defendants’ obligations under the Plan and whether any par-

ticipant’s rights were violated by any defendant; (3) whether any

defendant committed fraud, engaged in the fraudulent transfer of

assets, or participated in an unlawful civil conspiracy; and (4)

whether any defendant violated the Hospital Conversions Act, R.I.

Gen. Laws § 23-17.14 et seq.

     Third, the claims of the named plaintiffs arise from the same

set of events and allegations as those of the other proposed class

members.   The defendants’ conduct also allegedly affected the

named plaintiffs in the same manner as the proposed class members.

Consequently, the Court finds there is typicality among the pro-

posed class representatives’ claims and the claims of the proposed

class.

     Fourth, the proposed class representatives are aligned with

the proposed class members.    There is no evidence that named

plaintiffs have any interests that conflict with those of other

class members.   In addition, the retainer agreements for the


                               10
proposed class counsel sets forth each representative’s duty to

act fairly and in the best interests of the class and provides

that class counsel will not advise or represent any client con-

cerning any dispute about how to allocate any aggregate settlement

proceeds. See Wistow Decl. Exs. 12-18.         The Court thus concludes

that the proposed representatives will fairly and adequately pro-

tect the interests of the class.

     As for the criteria set forth in Rule 23(b)(1)(B) for so-

called “limited fund” class actions, Plaintiffs’ claims under the

Employee Retirement Income Security Act of 1974 (“ERISA”), 29

U.S.C. §   1001   et   seq.,    are   “paradigmatic   examples   of   claims

appropriate for certification as a Rule 23(b)(1) class . . . .” In

re Schering Plough Corp. ERISA Litig., 589 F.3d 585, 604 (3d Cir.

2009).   Here, the Plan participants seek relief that would make

the Plan whole rather than a remedy for an injury to any individual

participant.   See Colesberry v. Ruiz Food Prods., Inc., No. CV F

04-5516 AWI SMS, 2006 WL 1875444, at *4 (E.D. Cal. June 30, 2006)

(“If one plaintiff succeeds in obtaining a judgment that requires

the Defendants to pay damages to the Plan, the benefit would affect

everyone who has a right to disbursements from the Plan. Thus, the

proposed class clearly falls within Rule 23(b)(1)(B) . . .”).            The

Court also agrees with the Plaintiffs that, even if Plan was not

governed by ERISA during the relevant period, this is a classic

“limited fund” action.         See Ortiz v. Fibreboard Corp., 527 U.S.


                                      11
815, 838 (1999) (outlining characteristics of Rule 23(b)(1)(B)

class actions).

     Lastly, the Court recognizes that the proposed class counsel

are highly qualified and able to carry out their corresponding

duties.    Among other things, counsel are experienced in complex

litigation, appear to have engaged in significant pre-suit inves-

tigation, and presented the proposed settlement to the Rhode Island

Superior Court in related receivership proceedings to obtain that

court’s required approval.

     For the foregoing reasons, the Court preliminarily certifies,

for the purposes of this settlement only, the following class: All

participants of the St. Joseph Health Services of Rhode Island Re-

tirement Plan, including (1) all surviving former employees of

St. Joseph Health Services of Rhode Island Inc. who are entitled

to benefits under the Plan; and all representatives and benefi-

ciaries of deceased former employees of St. Joseph Health Services

of Rhode Island Inc. who are entitled to benefits under the Plan.

The Court also preliminarily appoints plaintiffs Gail J. Major,

Nancy Zompa, Ralph Bryden, Dorothy Willner, Caroll Short, Donna Bou-

telle, and Eugenia Levesque as settlement class representatives

and preliminary appoints Wistow, Sheehan & Lovley, P.C. as class

counsel.

V.    Notice to Potential Class Members

     Rule 23(e)(1) requires that the Court “direct notice in a

                                12
reasonable manner to all class members who would be bound by the

proposal . . . .” The Court has reviewed the Settling Parties’

proposed “Notice of Class Action Partial Settlement,” ECF No. 63-

2, Ex. 1 (“Class Notice”), and agrees with class counsel that it

summarizes the proposed settlement’s terms and the rights of the

recipients in sufficiently “plain, easily     understood language.”

Mem. In Supp. of Joint Mot. 67.      The Court therefore finds that

the form and content of the proposed notice is reasonable and ade-

quate.

VI.   Objections of Non-Settling Parties

      As explained at the outset, the Non-Settling Parties have

objected to the Settlement Agreement on several grounds, including

but not limited to that:

           1.   The Plan is subject to ERISA and therefore the Pen-

                sion Benefit Guaranty Corporation is a necessary

                party;

           2.   The federal courts have exclusive jurisdiction

                over   ERISA, thus the Receiver cannot administer

                the Plan in a state court receivership;

           3.   As the Receiver’s actions are governed by ERISA,

                any attempt by him to settle under state law

                is preempted and therefore unlawful;

           4.   R.I. Gen. Laws § 23-17.14-35 is preempted and/or

                unconstitutional; and


                                13
           5.    Class counsel’s proposed attorneys’ fees are un-

                 reasonable or unsupported. 10

In granting preliminary approval of the Settlement Agreement, the

Court makes no findings, and expressly declines to rule, on the

Non-Settling Parties’ objections.        The Court’s preliminary ap-

proval of the Settlement Agreement is without prejudice to the

Non-Settling Parties’ rights to assert their objections at the

time of the final fairness hearing pursuant to the terms of this

Order.

VII. Final Approval Hearing and Related Procedures

      In accordance with the foregoing, the Court hereby further

ORDERS:

      1.   On September 10, 2019, at 10:00 a.m. in Courtroom 2 of

the United States District Court for the District of Rhode Island,

One Exchange Terrace, Providence, Rhode Island, or at such other

date and time later set by Court order, this Court will hold a

final approval hearing on the fairness, adequacy, and reasona-

bleness of the Settlement Agreement to determine whether (i)

final approval    of   settlement   as   embodied   by   the   Settlement

Agreement should be granted, and (ii) Plaintiffs’ counsel’s ap-

plication for attorneys’ fees for representing the settlement



     10Diocesan Defs.’ Resp. in Opp’n to Joint Mot., ECF No. 73;
Joint Opp’n of Prospect Entities to Joint Mot., ECF No. 75.


                                    14
class should be granted, and if so, in what amount.

     2.   No later than August 27, 2019, which is fourteen (14)

days prior to the final approval hearing, Plaintiffs must file

papers in support of final class action approval of the Settlement

Agreement and respond to any written objections.

     3.   The Settling Parties other than the Plaintiffs may (but

are not required to) file papers in support of final class action

approval of the Settlement Agreement, so long as they do so no

later than August 27, 2019.

     4.   The Non-Settling Parties may (but are not required to)

file papers in opposition or in support of final class action

approval of the Settlement Agreement, so long as they do so no

later than August 27, 2019.

     5.   The Court approves the proposed notice plan set forth

in the Settlement Agreement and its exhibits for giving notice to

the settlement class (i) directly, by first class mail, per the

Class Notice attached to the Settlement Agreement as Exhibit 1;

and (ii) by publishing the Joint Motion with all exhibits thereto,

including but not limited to the Settlement Agreement, on the

website maintained by the Receiver as more fully described in

the Settlement Agreement. The Court hereby directs the Settling

Parties, and specifically the Receiver, to complete all aspects

of the notice plan no later than July 1, 2019, in accordance

with the terms of the Settlement Agreement.

                                15
      6.     The Settling Defendants will file with the Court by no

later than August 27, 2019, which is fourteen (14) days prior

to the final fairness hearing, proof that the Class Notice was

provided by any Settling Parties to the appropriate state and

federal officials pursuant to the Class Action Fairness      Act, 28

U.S.C. § 1715, if required.

      7.     Members of the preliminarily-approved settlement class

do not have the right to exclude themselves or “opt-out” of the

settlement.      Consequently, all settlement class members will

be   bound by all determinations and judgments concerning the

Settlement Agreement.

      8.     Settlement class members who wish to object to Set-

tlement Agreement or to Plaintiffs’ Counsel’s Motion for Award

of Attorneys’ Fees, must do so by the August 30, 2019 (the

“Objection Deadline”) which is sixty (60) calendar days after

the deadline for notice to be sent pursuant to this Order.

      9.     To object to the Settlement Agreement, or to Plaintiffs’

Counsel’s Motion for Award of Attorneys’ Fees, settlement class

members must follow the directions in the Class Notice and file

a written objection with the Court by the Objection Deadline.

In a written objection, a settlement class member must state his

or her full name, address, and home or cellular telephone num-

ber(s), pursuant to which the settlement class member may be

contacted.      The   member must also state the reasons for the

                                  16
member’s objection, and whether the member intends to appear at

the final fairness hearing on his or her own behalf or through

counsel.    Any   documents    supporting the objection must also be

attached to the objection. Any and all objections shall identify

any attorney that assisted or provided advice as to the case

or such objection. No objection will be considered unless all

the information described above is        included.   Copies   of   all

papers filed with the Court must be simultaneously delivered

to counsel for all parties by mail utilizing the United States

Postal Service First Class Mail, to the addresses listed in the

Class Notice, or by email to the email addresses listed in the

Class Notice.

      10.   If a settlement class member does not submit a written

comment on the proposed Settlement Agreement or the application

of   Class Counsel for attorneys’ fees in accordance with the

deadline and procedure set forth in the Class Notice and this

Order, and if the settlement class member wishes to appear and

be heard at the final fairness hearing, the settlement class

member must file a notice of intention to appear with the Court

and serve a copy upon         counsel for all parties in the manner

provided in Paragraph 9, no later than the Objection Deadline,

and comply with all other requirements that may be established

by the Court for such an appearance.

      11.     Any settlement class member who fails to timely file

                                    17
a written objection with the Court and notice of his or her intent

to appear at the final fairness hearing in accordance with the

terms of this Order and as detailed in the Class Notice, and who

fails at the same time to provide copies to counsel for all par-

ties, shall not be permitted to object to the Settlement Agreement

or to Plaintiffs’ Counsel’s Motion for Award of Attorneys’ Fees

at the final fairness hearing; shall be foreclosed from seeking

any review of the Settlement Agreement by appeal or other means;

shall be deemed to have waived the member’s objections; and

shall be forever barred from making any such objections. All

members of the settlement class will be bound by all determina-

tions and judgments in this action, whether favorable or un-

favorable to the settlement class.

       12.    If the Settlement Agreement is not approved or con-

summated for any reason whatsoever, the Settlement Agreement and

all proceedings        in   connection   with   the   Settlement   Agreement

will be without prejudice to the right of all parties to assert

any right or position that could have been asserted as if the

Settlement Agreement had never been reached or proposed to the

Court.       In such an event, the Settling Parties will return to

the status quo ante in this action and the certification of

the preliminarily approved settlement class will be deemed va-

cated.       The certification of the class for settlement purposes

will   not     be   considered   as a factor in connection with any

                                     18
subsequent class certification decision.

     13.     Counsel for the Settling Parties are hereby authorized

to use all reasonable procedures in connection with the approval

and administration the Settlement Agreement that are not mate-

rially inconsistent with this Order or the Settlement Agree-

ment, including making, without further approval of the Court,

minor changes to the form or content of the Class Notice, and

other exhibits     that   they   jointly   agree   are   reasonable   and

necessary.    The Court reserves the right to approve the Settle-

ment Agreement with such modifications, if any, as may be agreed

to by the Settling Parties without further notice to the members

of the settlement class.




                                   19
VI.   Conclusion

      For the forgoing reasons, the Joint Motion for Settlement

Class Certification, Appointment of Class Counsel, and Prelimi-

nary Approval by Plaintiffs and Defendants SJHSRI, RWH, and CCCB

(ECF No. 63) (“Joint Mot.”) is GRANTED.     The Joint Motion for

Leave to Propound Limited Discovery Related to the Settlement

Agreement Between Plaintiffs and CCCB (ECF No. 103) is also

GRANTED.   All parties shall have sixty days from the date of this

Order to propound and complete any discovery in accordance with

the terms set forth above.

IT IS SO ORDERED.




William E. Smith
Chief Judge
Date: June 6, 2019




                                20
